******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. DEVONTE WEST
               (AC 37676)
                 Lavine, Beach and Bishop, Js.
        Argued May 11—officially released August 2, 2016

(Appeal from Superior Court, judicial district of New
London, geographical area number ten, Newson, J.)
  Daniel J. Krisch, assigned counsel, for the appel-
lant (defendant).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom, on the brief, were Michael L.
Regan, state’s attorney, and Rafael I. Bustamante,
assistant state’s attorney, for the appellee (state).
                          Opinion

   LAVINE, J. The defendant, Devonte West, appeals
from the judgment of conviction, rendered after a jury
trial, on one count of assault on a public safety officer
in violation of General Statutes § 53a-167c (a) (5), one
count of interfering with an officer in violation of Gen-
eral Statutes § 53a-167a, and one count of breach of
the peace in the second degree in violation of General
Statutes § 53a-181 (a) (1). On appeal, the defendant
claims that the trial court erred when it (1) failed to
charge the jury on the quality of the police investigation,
and (2) implied at sentencing that it was penalizing the
defendant for asserting his constitutional right to stand
trial. We disagree and, therefore, affirm the judgment
of the court.
   The jury reasonably could have found the following
facts. On June 16, 2013, at approximately 10:30 p.m.,
John Michaud, an officer of the New London Police
Department (department), responded to a harassment
call that did not implicate the defendant. The complain-
ant claimed that her father, Kenneth Hack, who lived
at 57 Jay Street, sent her harassing text messages and
phone calls. Michaud requested police assistance and
went to 57 Jay Street, a third floor residence in a duplex.
The front door opened into a vestibule that separated
the front door from a locked interior door.
  In response to Michaud’s request, Deena Knott, Jer-
emy Zelinski, and Brian Griffin, all officers of the depart-
ment, arrived at the scene. All four officers were
wearing their police issued uniforms. Michaud and
Knott opened the front door but could not open the
interior door. Through the window of the interior door,
Michaud could see the defendant. Michaud knocked on
the window, but before he could announce why he was
there, the defendant profanely stated that he was not
going to let the officers inside the building because they
did not have a warrant. One of the officers stated that
they were not there for the defendant, but the defendant
refused to open the interior door and walked away.
When the officer again told the defendant that they
were not there to speak with him, the defendant again
yelled obscenities at the officers and told them to leave.
   Hack soon left the apartment, was arrested, and was
placed in a police cruiser. At this point, Robert Pickett,
a detective sergeant in the department, arrived. While
Hack was being arrested, the defendant stood on the
front step of the residence, continuing to yell obsceni-
ties at the officers. As the police officers prepared to
leave, a minivan sped onto Jay Street and stopped in
the middle of the road alongside the police cruisers.
The defendant’s mother, Henrietta Adger, exited the
front passenger seat and ran to the cruiser Hack was
sitting in, asking why the police had arrested her son.
She realized that the defendant was not in the cruiser,
but she told the officers that they had no business
being on her property. When Michaud began to issue
the operator of the van a motor vehicle violation, Adger
became irate and yelled obscenities at the officers. Pick-
ett and Griffin struggled with Adger to take her into
custody.
   While Adger was being arrested, the defendant con-
tinued to yell and scream obscenities from the front
steps. At one point, he went down the stairs while
shouting at the officers. Michaud and Zelinski, who
thought that the defendant was going to interfere with
the arrest, approached him. The defendant retreated
up the stairs. Michaud stood at the bottom of the stairs,
while the defendant shouted at Michaud to stop beating
his mother. The defendant also entreated Michaud to
shoot him. At one point, Michaud thought that the defen-
dant was going to charge down the stairs toward him.
   Knott came over next to Michaud and told the defen-
dant to go back into the apartment. The defendant came
halfway down the stairs and spat on or toward Knott.1
The defendant then ran up the stairs into the vestibule
and shut the front door behind him. One of the officers
kicked in the front door. When the officers attempted
to arrest him, the defendant fought back by flailing his
arms and kicking his legs. The officers struggled to
arrest the defendant. When they were on the front lawn,
the defendant failed to respond to a Taser warning.
Pickett then tasered the defendant. The officers eventu-
ally were able to subdue the defendant and take him into
custody. He was charged with two counts of assaulting a
public safety officer, one count of interfering with an
officer, and one count of breach of the peace in the
second degree.
  At trial, the state presented its evidence through four
of the five officers who were present at the scene. On
cross-examination, defense counsel highlighted numer-
ous alleged deficiencies in the police investigation. The
defendant called five witnesses, including an expert
witness, Bryce Linskey, who testified that the police
investigation of the defendant’s arrest was not consis-
tent with good police practice. Linskey also testified
that it was possible that the defendant had no intent
to kick and flail, but did so because he was tasered. In
addition, the defendant testified that he had had prior
negative experiences with the police.2 He, however,
admitted that he spat at Knott.
   The jury found the defendant guilty of three of the
four charges, acquitting him of one count of assaulting
a public safety officer. On December 5, 2014, the court
sentenced the defendant to three years incarceration,
execution suspended after nine months, and two years
of probation. This appeal followed. Additional facts and
procedural history will be set forth as necessary to
address the defendant’s claims.
                             I
  The defendant first claims that the court improperly
declined to charge the jury on the quality of the police
investigation. The defendant argues that he presented
evidence calling the adequacy of the police investigation
into question in an effort to create reasonable doubt
as to his guilt. The defendant argues that, as a matter
of law, he was entitled to a jury charge regarding the
adequacy of the police investigation. We disagree.
   The following additional facts are relevant to this
claim. The defendant submitted a request to charge
pertaining to the adequacy of the police investigation,
but the court denied defense counsel’s request.3 The
court stated that, even though defense counsel had
focused on the alleged inadequacy of the police investi-
gation throughout the trial, it did not have a duty to
charge the jury on whether an inadequate police investi-
gation could give rise to reasonable doubt. It noted that
this was particularly true because none of the state’s
witnesses were police informants or alleged accom-
plices. The court instructed the jury on witness credibil-
ity, which included an instruction on how to assess
police officer testimony. It also instructed the jury that
it was the state’s burden to prove the defendant’s guilt
beyond a reasonable doubt.4
   The defendant argues on appeal that, through cross-
examination of the state’s witnesses and through direct
examination of his own witnesses, he produced suffi-
cient evidence from which the jury could find that the
police investigation was not thorough. He argues that
because the investigation was inadequate, it could give
rise to reasonable doubt of his guilt and, therefore,
despite the fact that reasonable doubt is not a legally
recognized defense, the court was obligated, as a matter
of law, to instruct the jury as to the defendant’s theory
of defense. The defendant asserts that the court’s failure
to do so infringed on his constitutional right to due
process.
   We set forth the applicable standard of review and
the legal principles relevant to this claim. ‘‘Our standard
of review in cases in which the defendant claims that the
instructions were constitutionally deficient is whether it
is reasonably possible that the instructions misled the
jury. . . . In assessing the claim, the jury charge must
be read as a whole, not in artificial isolation from the
overall charge. . . . The principal function of a jury
charge is to assist the jury in applying the law correctly
to the facts which they might find to be established
. . . .’’ (Internal quotation marks omitted.) State v.
Wright, 149 Conn. App. 758, 772, 89 A.3d 458, cert.
denied, 312 Conn. 917, 94 A.3d 641 (2014). ‘‘[T]he test
of a court’s charge is not whether it is as accurate upon
legal principles as the opinions of a court of last resort
but whether it fairly presents the case to the jury in
such a way that injustice is not done to either party
under the established rules of law. . . . As long as [the
instructions] are correct in law, adapted to the issues
and sufficient for the guidance of the jury . . . we will
not view the instructions as improper.’’ (Internal quota-
tion marks omitted.) State v. Cales, 95 Conn. App. 533,
535–36, 897 A.2d 657 (2006).
  The defendant’s claim is controlled by State v. Wright,
supra, 149 Conn. App. 770–74.5 His claim fails because,
as the court stated in Wright, it conflates ‘‘the concept
of [beyond a] reasonable doubt’’ with a legal defense.
Id., 772. ‘‘[T]he concept of reasonable doubt is not a
recognized defense to a crime . . . but a standard by
which the state must prove its case. . . . The [reason-
able doubt concept] provides concrete substance for
the presumption of innocence—that bedrock axiomatic
and elementary principle whose enforcement lies at the
foundation of the administration of our criminal law.’’
(Citations omitted; emphasis added; internal quotation
marks omitted.) Id., 772–73.
   In the present case, the defendant relies on the same
rationale as did the defendant in Wright, which this
court rejected, stating: ‘‘The defendant does not chal-
lenge any segment of the court’s charge on reasonable
doubt. He argues that the court erred by not including
a charge instructing the jury that it was permitted to
consider the quality of the police investigation in
determining whether the state proved its case beyond
a reasonable doubt . . . [but] the defendant was
allowed to elicit testimony from witnesses to suggest
that there were deficiencies in the police investigation
and was allowed to argue this theory in closing argu-
ment.’’ (Citation omitted.) Id., 773–74. Additionally, as
in Wright, the trial court in the present case properly
instructed the jury that the state must prove the defen-
dant’s guilt beyond a reasonable doubt. Id., 774.
   The defendant was not deprived the right to a fair
trial because he was given the opportunity to present
evidence and cross-examine the state’s witnesses
regarding the adequacy of the police investigation. See
also id. We conclude that the jury was not misled by the
instructions given, and the defendant was not entitled to
a charge on the quality of the police investigation.
                            II
   The defendant’s next claim is that at sentencing, the
trial court improperly implied that it was penalizing him
for asserting his right to stand trial. We disagree.6
   The following additional facts are relevant to this
claim. During sentencing, the defendant interrupted the
trial court and made a last minute request to represent
himself. The trial court rejected his request because it
was brought at ‘‘the eleventh hour,’’ and there was noth-
ing in the record ‘‘that would lead [the] court to believe
that [defense counsel] [had] not engaged in [competent]
and effective representation.’’ The court noted that ‘‘the
fact that [the defendant] may not like the results [of
the trial] is a different story.’’ The trial court also noted
that ‘‘the clerk approached [the trial court] and indi-
cated [that the defendant] was rather insistent on filing
an application for waiver and appeal paperwork and,
notwithstanding the fact that they tried to tell him
numerous times, there is nothing to appeal and . . .
nothing you can file, sir, until after the sentence.’’ Before
the trial court could finish explaining why the defen-
dant’s appeal papers could not be filed at that time, the
defendant interrupted the trial court, stating, ‘‘[w]ell, a
lot of my rights have,’’ and the trial court interjected,
stating, ‘‘Mr. West, whoa, I’m talking now.’’
   The trial court asked the defendant whether he would
like to speak before the court sentenced him. The defen-
dant stated that he did not want to address the court.
The trial court indicated that it had reviewed the presen-
tence investigation report and a medical evaluation of
the defendant. Then, the trial court addressed the defen-
dant as follows:
   ‘‘The Court: And I just want to say, you know, Mr.
West, I think your attitude here today frankly says most
of what this case is about. You know, you’re disrespect-
ful to your attorney, you’re upset with your—
  ‘‘The Defendant: No I wasn’t.
   ‘‘The Court: Mr. West, see, again, my turn now. . . .
I just gave you an opportunity to speak, you said no. . .
that’s the second time you’ve interrupted me. . . .
    ‘‘[T]he way [the presentence investigation report]
comes across . . . I’m thinking, the young man’s got
it, hit a home run, understands it, he just made a bone-
headed move. And then I turn over to page two where,
again, what the substance and sum of what happened
here tonight is all about. You proceed to blame every-
thing else in the world for what happened. I quote, ‘I
was accused of things and charged with things that are
not true. Connecticut law officers took an oath and lied
under oath. Now is that fair? I do not believe I had a
fair case because of the color of my skin.’ . . .
  ‘‘You admitted to cursing them out. You . . . admit-
ted to going out the door and attempting to interfere
with them while they were trying to arrest your mother.
Who somehow—again, you’re gonna try to interrupt
me—
  ‘‘The Defendant: No. I wasn’t.
  ‘‘The Court: . . . And you admitted to spitting at
Officer Knott. You didn’t deny that it hit her, or you
admitted you spit at her. . . . [A]t a minimum, you
admit to the breach, you admit to the interfering, and
you admit at a minimum to attempting to assault a
police officer by doing something as vile as spitting on
them. . . .
  ‘‘The Defendant: Can I talk?
   ‘‘The Court: No. You had your chance. It is my turn
now. So you stand—and even now you stand here
before me and I can see your attitude. . . . I believe,
in this case, that a jail sentence is appropriate because
standing before me right now, after you got on the stand
and testified in front of me that you breached the peace,
interfered with police, and spit at a police officer, that
you still stand here and believe that you didn’t do any-
thing wrong and that this entire case and circumstances
are other people’s fault because of the color of your
skin, and that the police got on the stand and lied.
   ‘‘Those are your words, not mine. . . . If you had
showed me that you accepted responsibility in full for
what you did that day, you would walk out of here
without a prison sentence, but because you can’t do
that, even now, with a good, qualified attorney who I
know told you what you need to do to come in here
and say, you’re going to go to prison. And, hopefully,
you’ll learn the lesson that you can’t poke the dog,
right?’’ Thereafter, the trial court sentenced the defen-
dant to three years incarceration, execution suspended
after nine months, and two years of probation.
  The defendant claims that the trial court erred by
implying that it was penalizing the defendant for
asserting his constitutional right to stand trial. The
defendant argues that the ‘‘trial court’s remarks . . .
created the appearance of impropriety’’; State v. Elson,
311 Conn. 726, 784, 91 A.3d 862 (2014); in that it ‘‘cre-
ate[d] the perception . . . that the defendant’s sen-
tence was a penalty for his choice to stand trial and
his continued assertion of his innocence.’’ (Citation
omitted; internal quotation marks omitted.) We see no
such implication in the trial court’s remarks, nor do we
discern any appearance of impropriety.
  We set forth the applicable standard of review and
legal principles in this case. ‘‘[A] trial court possesses,
within statutorily prescribed limits, broad discretion in
sentencing matters. On appeal, we will disturb a trial
court’s sentencing decision only if that discretion
clearly has been abused. . . .
   ‘‘In spite of that discretion, however, the [a]ugmen-
tation of [a] sentence based on a defendant’s decision
to stand on [his or her] right to put the Government to
its proof rather than plead guilty is clearly improper.’’
(Citation omitted; internal quotation marks omitted.)
State v. Kelly, 256 Conn. 23, 80–81, 770 A.2d 908 (2001).
A trial court ‘‘must [therefore] carefully avoid any sug-
gestions in its comments at the sentencing stage that
it was taking into account the fact [that the] defendant
had not pleaded guilty but had put the prosecution on
its proof.’’ (Internal quotation marks omitted.) State v.
Elson, supra, 311 Conn. 783. Accordingly, ‘‘a trial judge
should not comment negatively on the defendant’s deci-
sion to elect a trial during sentencing, given the appear-
ance of impropriety of that consideration.’’ Id., 777.
   However, ‘‘[a] defendant’s demeanor, criminal his-
tory, presentence investigation report, prospect for
rehabilitation and general lack of remorse for the crimes
of which he has been convicted remain legitimate sen-
tencing considerations. . . . [A] sentencing court is
not preclude[d] . . . from finding a lack of remorse
based on facts other than the defendant’s failure to
plead guilty . . . .’’ (Citations omitted; footnote omit-
ted; internal quotation marks omitted.) Id., 782–83.
‘‘Such information may come to the judge’s attention
from evidence adduced at the . . . trial itself, from a
. . . presentence investigation . . . or possibly from
other sources. . . . Thus, evidence adduced at trial
detailing the nature and extent of the offenses charged,
as well as the defendant’s conduct during the trial . . .
are among the considerations that the sentencing court
may take into account . . . .’’ (Citation omitted; inter-
nal quotation marks omitted.) State v. Coleman, 242
Conn. 523, 544, 700 A.2d 14 (1997).
   The facts in Elson are clearly distinguishable from
those in the present case. Unlike the trial court in Elson,
which stated that the defendant ‘‘wouldn’t have put the
victim through the trial’’ if he were truly apologetic
for his actions; (emphasis omitted; internal quotation
marks omitted) State v. Elson, supra, 311 Conn. 733;
the trial court in the present case did not make any
statements concerning the defendant’s election to stand
trial. Rather, the trial court focused on the defendant’s
negative attitude and conduct during the presentation
of evidence and at sentencing. The court also acknowl-
edged the defendant’s general lack of remorse for his
conduct underlying the offenses, noting that the presen-
tence investigation report indicated that the defendant
‘‘blame[d] everybody else in the world for what
happened.’’
  Because the Supreme Court in Elson ‘‘[did] not in
any way intimate that trial courts are precluded from
considering or discussing at sentencing the defendant’s
conduct [or general lack of remorse] during the trial
and sentencing proceedings’’; id., 781–82; the trial court
here properly considered the defendant’s behavior and
lack of remorse when it addressed him at sentencing.
Accordingly, we conclude that the trial court did not
imply that it was penalizing the defendant for asserting
his constitutional right to stand trial.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Knott testified that the defendant spat on her, while the defendant testi-
fied that he only spat toward Knott. For the purposes of the assault on a
public safety officer charge, the discrepancy is a distinction without a differ-
ence because the crime can be accomplished when someone throws or
hurls any bodily fluid, including saliva, ‘‘at such peace officer . . . .’’
(Emphasis added.) General Statutes § 53a-167c (a) (5).
   2
     The defendant testified that Knott had a history of harassing him. He
also testified that during the incident, she was ‘‘picking on [him]’’ and that
‘‘she wanted [to get him].’’
   3
     The defendant requested the following charge: ‘‘It is a defense theory
that the prosecution’s investigation of this case was negligent, purposefully
distorted and/or not done in good faith. For example, there has been testi-
mony about            . You are to assess the credibility of the evidence in light
of this evidence together with all of the other evidence. Investigation which
is thorough and conducted in good faith may be more credible while an
investigation which is incomplete, negligent or in bad faith may be found
to have lesser value or no value at all. In deciding the credibility of the
witnesses and the weight, if any, to give the prosecution evidence, consider
whether the investigation was negligent and/or conducted in bad faith.’’
   4
     The trial court instructed the jury regarding the state’s burden to prove
the defendant’s guilt beyond a reasonable doubt: ‘‘[A]s in all criminal cases,
the defendant is presumed to be innocent unless and until proven guilty
beyond a reasonable doubt. . . . The state has the burden of proving that
the defendant is guilty of each crime charged. The defendant does not have
to prove his innocence. This means that the state must prove beyond a
reasonable doubt each and every element necessary to constitute each of
the crimes charged. . . . The meaning of reasonable doubt can be arrived
at by emphasizing the word reasonable. It is not a surmise, a guess or mere
conjecture. . . . It is such a doubt as, in serious affairs that concern you,
you would heed; that is, such a doubt as would cause reasonable men and
women to hesitate to act upon it in matters of importance. . . . It is, in
other words, a real doubt, an honest doubt, a doubt that has its foundation
in the evidence or lack of evidence.’’
   With regard to witness credibility in general, the court specifically
instructed: ‘‘In deciding what the facts are, you must consider all the evi-
dence. In doing this, you must decide which testimony to believe and which
testimony not to believe. You may believe all, none or any part of any
witness’ testimony. In making that decision, you may take into account a
number of factors including, was the witness able to see, or hear, or know
the things about which that witness testified? How well was the witness
able to recall and describe those things? What was the witness’ manner
while testifying? Did the witness have an interest in the outcome of this
case or any bias or prejudice concerning any party or any matter involved
in the case? How reasonable was the witness’ testimony considered in light
of all the evidence in the case and was the witness’ testimony contradicted
by what that witness has said or done at another time, or by the testimony
of other witnesses, or by other evidence? If you think that a witness has
deliberately testified falsely in some respect, you should carefully consider
whether you should rely upon any of that witness’ testimony. In deciding
whether or not to believe a witness, keep in mind that people sometimes
forget things. You need to consider, therefore, whether a contradiction is
an innocent lapse of memory or an intentional falsehood, and that may
depend on whether the contradiction has to do with an important factor or
with only a small detail. . . . The weight of the evidence presented does
not depend on the number of witnesses. It is the quality of the evidence,
not the quantity of the evidence, that you must consider.’’
   With regard to assessing police officer testimony, the court charged as
follows: ‘‘Police officials have testified in this case. You must determine the
credibility of police officials in the same way and by the same standards
as you would evaluate the testimony of any other witness. The testimony
of a police official is entitled to no special or exclusive weight merely
because it comes from a police official. You should recall his demeanor on
the stand and manner of testifying, and weigh and balance it just as carefully
as you would the testimony of any other witness. You should neither believe
nor disbelieve the testimony of a police official just because he is a
police official.’’
   5
     The defendant concedes that State v. Wright, supra, 149 Conn. App. 770,
is controlling precedent, but he attempts to distinguish it from the present
case by asserting that this case is different because it involves a police
investigation in a case in which a police officer was a victim and the state’s
only witnesses were police officers. This claimed distinction does not alter
our analysis or our conclusion. In making its decision, the court in Wright
did not rely on the particular facts of the case, but on the general principle
that ‘‘reasonable doubt is not a recognized defense to a crime . . . .’’ Id., 772.
   In the alternative, the defendant asks this court en banc to overrule State
v. Wright, supra, 149 Conn. App. 758. The defendant, however, failed to file
the appropriate motion before this case was assigned for oral argument,
and any other request in this regard is premature. See Practice Book §§ 70-
7 and 71-5.
   6
     The state contends that the claim is not reviewable because it was
not raised at trial. Nevertheless, because the defendant’s brief minimally
‘‘identifies those portions of the record that form the factual basis for the
unpreserved claim and a legal basis for the constitutional nature of that
claim . . . the opposing party and [this] court are more than able to respond
to or address that claim as a matter of reviewability.’’ State v. Elson, 311
Conn. 726, 750, 91 A.3d 862 (2014).